BUFFINGTON, District Judge.
In the court below the Diamond Drill Machine Company, assignee of patent No. 433,791, for a coil clasp, granted to Calvin Jackson, August 5, 1890, brought suit against Kelley Bros. & Spielman charging infringement of its seventh claim, and from a decree adjudging infringement thereof the respondents took the present appeal. The particular application of the coil clasp here involved is to leather and other belting used- in transmitting power in machinery. Prior to the patent in suit, connection between the ends of leather belting was generally made by interlacing them together by a rawhide lacer passed through holes at either belt end, or by skiving such ends and gluing them. Jackson’s device consisted of piercing the ends of the belt by a series of equidistant holes. Through those at one end was passed a spiral right-handed metallic screw, and a like left-handed one through the holes in the other end. The two coils were then intermeshed, and through the opening formed thereby a pin was passed which locked or clasped the two coils together. This coil clasp formed a flexible metallic joint or hinge, and it was easy to connect or disconnect the ends by inserting or withdrawing the pin. The joint formed an even running surface, and this reduced the vibration of boxes and shafting. The utility and value of the device were fully shown by the proofs. We concur in the conclusion reached by the court below that Jackson’s patent was valid, and address ourselves simply to a present discussion of the question of infringement. It turns on the construction to be given the term, “whereby strips are formed within each coil,” found in the sev-' enth claim, which is for “the combination, with the belt, bag, or other’ article having ends or edges to be connected, said edges each having a row of apertures, of individual spiral' coils extending through said apertures, whereby strips are formed within each coil, and a rod to be passed through and removed from the space formed by the overlapping portions of the said coils, substantially as set forth.” An examination of the specifications and drawings shows the patentee contemplated the use of his coil clasp for two purposes—the one was to effect a complete closure, as in the case of a bag or other receptacle; the other to form a union or connection, as of the ends of a belt. To secure the former, he made the edges of the material to either overlap or abut; to obtain the latter, it sufficed to simply unite or link the edges. He showed closure by overlapping in figure 3, by abutting in figures 6 and 7, and by linking in figures 4 and 5. The specification of the invention begins by detailed reference to the drawings. Figures 1 in side elevation, and 3 in transverse section, show a complete closure by overlapping of ends; figures 6 in side elevation, and 7 in transverse section, a complete closure by abutting ends; while figures 4 in side elevation, and 5 in transverse section, show connection or union by simply linking the ends; and open longitudinal interstices are clearly defined in the device shown in *885figure 4. The two modes, viz., closure and simple connection, are by reference to figures 3 and 5, respectively, pointed out in the specification, where the patentee says:
“In some eases I allow the edge of the belt or other material to which the clasp Is applied to project some distance into the spiral, so that it may overlap the adjoining spiral when the clasp is united, as shown in figure 3. In other cases I allow the adjoining edges of the leather of fabric to lie in the same plane, as shown in figure 5, when the connecting wire, 0, will also be inserted in the two spirals, so as to lie in the same plane with the leather or fabric united.”
In view of these different constructions, it seems to us that the combination of the seventh claim should not be restricted or limited to one in which the strips formed by the end or edges within the coil necessarily overlap or abut each other. True, the coils are described as overlapping, but there is no such expressed limitation of the strips. There is likewise no expressed purpose of closure in this claim, as. for example, is the case in the sixth claim, “whereby the space within the coils will be practically closed, and a tight joint formed,” and the eighth, “whereby when the coils are pressed latterly together, and the rod inserted, the edges of the said strips will be held together to close the mouth of the bag.” In the seventh claim the only expressed purpose is, “ends or edges to be connected.” In view, therefore, of the explicit language in other claims where closure occurred, and of the disclosure in the specification of a form of simple connection where nonoverlapping and nonabutting strips were shown, and closure could not be thereby effected, we think the limitation of overlapping or abutting should not be imposed on the strips in this claim. It is true in the specification we find this language :
“By having the holes, a, a proper distance from the edges of the fabric, A, a strip of leather or other fabric will be formed within each coil. These strips are very important, as they make the clasp tight, so that, when applied to a bag or other receptacle, a complete closure thereof may be effected, as will be seen in Fig. 7. In Fig. 3 the strips occupy the concavo-convex spaces formed by the two series of coils, while the rod occupies the central space formed by the overlapped portions of the coils, and thus a tight and firm joint is formed by the rod forcing the coils against the opposite strips.”
But it seems to us that this language, by its very reference to the specific forms illustrated in Figs. 3 and 7, and to a single object, “when applied to a bag or other receptacle,” shows that it was not intended to apply to other constructions disclosed by the specifications, and especially to those wherein closure was not designed, and could not be applied in that a belt was not a “bag or other receptacle.”’. Nor is there anything in the file wrapper necessitating imposition of any limitation upon the term “strip.” The use of that word in the amended claim was not at the suggestion of the office or to avoid any reference. It seems to have been employed as a term of description by the patentee himself. Moreover, it will be seen that the applicant’s reference to strips in his office letter, viz., “applicant has found that by forming a series of apertures in the meeting edges of the parts to be fastened, and placing said apertures a greater or less distance from the said edge, that they may be made to abut, as in *886Fig. 7, overlap, as in Fig. 3, or be in the same plane, as in Fig. 5.” The three alternative forms in his original figures were all insisted upon, for figure 5 was, as we have seen, a transverse section of figure 4, which distinctly shows nonclosure. It will therefore appear that the subsequent amendment, the language of which we have quoted above as to the importance of the strips, cannot be read as applied to all three forms, but refers only to the use of them in the two constructions embodying overlapping and abutting. In view, too, of the examiner’s comment that “the word ‘strips,’ as used in the sixth and seventh claims, fails to clearly define the construction referred to,” the subsequent allowance of that claim in that form would indicate that no more specific definition or limitation of that term was required. In the absence, then, from the seventh claim, of any other limitation of the strips by width or function than that they “are formed within each coil,” we do not feel justified in asserting one by construction. So interpreting the claim, we are of opinion the court below rightly adjudged the respondent’s device infringed. Its decree will be affirmed, and this appeal dismissed, at the appellants’ cost.